[Published CUSIP Number: ] TERM LOAN CREDIT AGREEMENT Dated as of June 10, 2008 among TANGER PROPERTIES LIMITED PARTNERSHIP as Borrower, BANK OF AMERICA, N.A., as Administrative Agent and as a Lender, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint BookManagers WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms; Accounting Treatment; Borrower’s Agent and Liabilities 1 1.02 Other Interpretive Provisions 17 1.03 Accounting Terms 17 1.04 Roundings 18 1.05 Times of Day 18 ARTICLE II THE COMMITMENTS AND BORROWINGS 18 2.01 Loans 18 2.02 Borrowings, Conversions and Continuations of Loans 18 2.03 Intentionally Omitted 20 2.04 Intentionally Omitted 20 2.05 Prepayments 20 2.06 Termination or Reduction of Commitments 20 2.07 Repayment of Loans 20 2.08 Interest 20 2.09 Fees 21 2.10 Computation of Interest and Fees 21 2.11 Evidence of Debt 21 2.12 Payments Generally; Administrative Agent’s Clawback 22 2.13 Sharing of Payments by Lenders 23 2.14 Intentionally Omitted 23 2.15 Increase in Commitments 23 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 24 3.01 Taxes 24 3.02 Illegality 27 3.03 Inability to Determine Rates 27 3.04 Increased Costs 27 3.05 Compensation for Losses 28 3.06 Mitigation Obligations; Replacement of Lenders 28 3.07 Survival 29 ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS 29 4.01 Conditions of Initial Borrowings 29 4.02 Conditions to all Borrowings 30 ARTICLE V REPRESENTATIONS AND WARRANTIES 31 5.01 Existence, Qualification and Power; Compliance with Laws 31 5.02 Authorization; No Contravention 31 5.03 Governmental Authorization; Other Consents 32 5.04 Binding Effect 32 5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event 32 5.06 Litigation 32 5.07 No Default 33 5.08 Ownership of Property; Liens 33 5.09 Environmental Compliance 33 5.10 Insurance 33 i 5.11 Taxes 33 5.12 ERISA Compliance 33 5.13 Subsidiaries; Equity Interests 34 5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company Act 34 5.15 Disclosure 34 5.16 Compliance with Laws 35 5.17 Intellectual Property; Licenses, Etc. 35 5.18 Taxpayer Identification Number 35 ARTICLE VI AFFIRMATIVE COVENANTS 35 6.01 Financial Statements 35 6.02 Certificates; Other Information 36 6.03 Notices 37 6.04 Payment of Obligations 38 6.05 Preservation of Existence, Etc 38 6.06 Maintenance of Properties 38 6.07 Maintenance of Insurance 39 6.08 Compliance with Laws 39 6.09 Books and Records 39 6.10 Inspection Rights 39 6.11 Use of Proceeds 39 6.12 Additional Guarantors; Release of Guarantors 39 6.13 Non-Guarantor Subsidiary Cash Flows 41 6.14 REIT Status 41 6.15 Environmental Matters 41 ARTICLE VII NEGATIVE COVENANTS 42 7.01 Liens 42 7.02 Investments 42 7.03 Indebtedness 42 7.04 Fundamental Changes 43 7.05 Dispositions 43 7.06 Anti-Terrorism Laws; FCPA 44 7.07 Change in Nature of Business 44 7.08 Transactions with Affiliates 44 7.09 Burdensome Agreements 44 7.10 Use of Proceeds 45 7.11 Financial Covenants 45 7.12 Organizational Documents; Ownership of Subsidiaries 46 7.13 Non-Guarantor Subsidiary Restrictions 46 7.14 Negative Pledges 46 7.15 Sale Leasebacks 46 7.16 Prepayments of Indebtedness, etc 46 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 47 8.01 Events of Default 47 8.02 Remedies Upon Event of Default 48 8.03 Application of Funds 48 ii ARTICLE IX ADMINISTRATIVE AGENT 49 9.01 Appointment and Authority 49 9.02 Rights as a Lender 50 9.03 Exculpatory Provisions 50 9.04 Reliance by Administrative Agent 51 9.05 Delegation of Duties 51 9.06 Resignation of Administrative Agent 51 9.07 Non-Reliance on Administrative Agent and Other Lenders 52 9.08 No Other Duties, Etc. 52 9.09 Administrative Agent MayFile Proofs of Claim 52 9.10 Guaranty Matters 52 ARTICLE X MISCELLANEOUS 53 10.01 Amendments, Etc. 53 10.02 Notices; Effectiveness; Electronic Communication 54 10.03 No Waiver; Cumulative Remedies; Enforcement 55 10.04 Expenses; Indemnity; Damage Waiver 55 10.05 Payments Set Aside 57 10.06 Successors and Assigns 57 10.07 Treatment of Certain Information; Confidentiality 60 10.08 Right of Setoff 60 10.09 Interest Rate Limitation 61 10.10 Counterparts; Integration; Effectiveness 61 10.11 Survival of Representations and Warranties 61 10.12 Severability 61 10.13 Replacement of Lenders 61 10.14 Governing Law; Jurisdiction; Etc. 62 10.15 Waiver of Jury Trial 63 10.16 No Advisory or Fiduciary Responsibility 63 10.17 USA PATRIOT Act Notice 63 10.18 Electronic Execution of Assignments and Certain Other Documents 64 10.19 Time of the Essence 64 10.20 Entire Agreement 64 iii SCHEDULES 2.01Commitments and Applicable Percentages 5.05Supplement to Interim Financial Statements 5.06Litigation 5.09Environmental Matters 5.10Insurance 5.13Subsidiaries and Other Equity Investments 5.17Intellectual Property Matters 10.02Administrative Agent’s Office; Certain Addresses for Notices 10.06Processing and Recordation Fees EXHIBITS AForm of Loan Notice BIntentionally Omitted CForm of Note DForm of Officer’s Certificate E-1Form of Assignment and Assumption E-2Administrative Questionnaire FForm of Guaranty GOpinion Matters TERM LOAN CREDIT AGREEMENT This TERM LOAN CREDIT AGREEMENT (“Agreement” or “Credit Agreement”) is entered into as of June 10,2008,among TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited partnership (the “Borrower”), each lender from time to time party hereto either as a result of such party’s execution of this Agreement as a “Lender” as of the date hereof or as a result of such party being made a “Lender” hereunder by virtue of an executed Assignment and Assumption (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent. WHEREAS, the Borrower has requested that the Lenders provide a term loan credit facility in an initial amount of $235,000,000for the purposes described herein; and WHEREAS, the Lenders are willing to do so on the terms and conditions set forth herein. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms; Accounting Treatment; Borrower’s Agent and Liabilities. As used in this Agreement, the following terms shall have the meanings set forth below: “Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date: (a) the sum of: (i)unrestricted cash and cash equivalents held by the Borrower (excluding any tenant deposits); plus (ii)cost value of Projects Under Development which are included in Unencumbered Assets (provided however, that the amount included under this item(a)(ii) shall (A) not comprise more than fifteen percent (15%) of the total amount of Adjusted Unencumbered Asset Value and (B) include only costs incurred as of any Calculation Date); plus (iii)cost value of New Developments which are included in Unencumbered Assets (provided however, that the amount included under this item(a)(iii) shall include only costs incurred as of any Calculation Date); plus (b)an amount equal to: (i)(x) an amount equal to Unencumbered EBITDA for the most recently-ended Annual Period (as adjusted by the Borrower (1) to take into account the Unencumbered EBITDA of any dispositions during such Annual Period of Unencumbered Assets owned by the Borrower and (2) to deduct Unencumbered EBITDA for any Projects Under Development and New Developments which are included in Unencumbered Assets, each of which adjustments must be approved by the Administrative Agent in its reasonable discretion), minus (y) a capital expenditure allowance of $0.15 times the gross leasable area of Unencumbered Assets (excluding Projects Under Development and New Developments which are included in Unencumbered Assets); divided by (ii)0.08; provided, however, that (I) not less than ninety percent (90%) of the sum of items(a)(ii), (a)(iii) and (b) must be derived from retail properties; provided, that if, and to the extent, the amount of the sum of said items(a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten percent (10%) of Adjusted Unencumbered Asset Value, said excess shall not be included in Adjusted Unencumbered Asset Value, and (II) the Unencumbered Assets from which items(a)(iii) and (b) are derived must have an average occupancy rate of not less than eighty-five percent (85%), determined on a weighted average basis; provided, that if, and to the extent, such average occupancy rate is less than 85%, amounts attributable to Unencumbered Assets contributing to items (a)(iii) and/or (b) must be removed from the calculation thereof to the extent necessary to cause such occupancy rate to equal or exceed 85%. “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on
